EX-10 6 exh10-29.htm 30TH ANNIVERSARY STOCK OPTION PLAN FY2002 10K Exhibit 10.29

Exhibit 10.29

APPLIED MATERIALS, INC.
30TH ANNIVERSARY STOCK OPTION PLAN

APPLIED MATERIALS, INC., hereby adopts the Applied Materials, Inc. 30th
Anniversary Stock Option Plan effective as of October 1, 1997, as follows:

SECTION 1
BACKGROUND, PURPOSE AND DURATION

1.1 Background and Effective Date. The Plan is effective as of October 1, 1997.
The Plan is intended to increase incentive and to encourage Share ownership on
the part of eligible non-officer regular employees as of November 14, 1997 of
the Company and its Affiliates by providing a one-time grant of nonqualified
stock options to such employees in recognition of the 30th anniversary of the
Company. The Plan also is intended to further the growth and profitability of
the Company.

SECTION 2
DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 "Affiliate" means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

2.2 "Board" or "Board of Directors" means the Board of Directors of the Company.

2.3 "Code" means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.4 "Company" means Applied Materials, Inc., a Delaware corporation, or any
successor thereto.

2.5 "Committee" means the committee appointed by the Board (pursuant to Section
3.1) to administer the Plan. As of the effective date of the Plan, the Plan
shall be administered by the Stock Option and Compensation Committee of the
Board.

2.6 "Disability" means a permanent and total disability as determined by the
Committee in accordance with uniform and non- discriminatory standards adopted
by the Committee (in its discretion) from time to time.

2.7 "Eligible Employee" means an Employee who, as of November 14, 1997, is
neither (a) an Officer of the Company nor (b) classified as an intern or a
co-op.

2.8 "Employee" means any regular full-time or part-time employee of the Company
or of any designated Affiliate as of November 14, 1997. The Committee, in its
sole discretion, shall determine which Affiliates shall be designated for
purposes of this Section 2.8.

2.9 "Exercise Price" means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

2.10 "Fair Market Value" means the last quoted per share selling price for
Shares on the relevant date, or if there were no sales on such date, the
arithmetic mean of the highest and lowest quoted selling prices on the nearest
day before and the nearest day after the relevant date, as determined by the
Committee. Notwithstanding the preceding, for federal, state, and local income
tax purposes, fair market value shall be determined by the Committee (or its
delegate) in accordance with uniform and nondiscriminatory standards adopted
from time to time.

2.11 "Grant Date" means, with respect to an Option, the date that the Option is
granted.

2.12 "Incentive Stock Option" means an Option to purchase Shares which is
designated as an Incentive Stock Option and is intended to meet the requirements
of section 422 of the Code.

2.13 "Nonqualified Stock Option" means an option to purchase Shares which is not
intended to be an Incentive Stock Option.

2.14 "Officer" means any Employee of the Company who holds office at the level
of appointed Vice President or above.

2.15 "Option" means a Nonqualified Stock Option.

2.16 "Option Agreement" means the written agreement setting forth the terms and
provisions applicable to each Option granted under the Plan.

2.17 "Participant" means an Eligible Employee who has an outstanding Option.

2.18 "Plan" means the Applied Materials, Inc. 30th Anniversary Stock Option
Plan, as set forth in this instrument and as hereafter amended from time to
time.

2.19 "Retirement" means, in the case of an Eligible Employee, a Termination of
Service by reason of the Eligible Employee's retirement at or after age 65.

2.20 "Shares" means the shares of common stock of the Company.

2.21 "Termination of Service" means a cessation of the employee-employer
relationship between an Eligible Employee and the Company or an Affiliate for
any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability, Retirement, or the disaffiliation of
an Affiliate, but excluding any such termination where there is a simultaneous
reemployment by the Company or an Affiliate.

SECTION 3
ADMINISTRATION

3.1 The Committee. The Plan shall be administered by the Committee. The members
of the Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Board of Directors.

3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan's provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) prescribe the terms and conditions of the Options, (b) interpret the Plan
and the Options, (c) adopt such sub-plans or rules as may be necessary or
appropriate to permit participation in the Plan by Eligible Employees who are
not United States citizens or residents, (d) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and (e)
interpret, amend or revoke any such rules.

3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more directors or Officers of the
Company.

3.4 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

SECTION 4
SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan shall not exceed
12,163,200. Shares granted under the Plan may be either authorized but unissued
Shares or treasury Shares.

4.2 Lapsed Options. If an Option terminates, expires, or lapses for any reason,
any Shares subject to such Option shall not again be available to be the subject
of another Option.

4.3 Adjustments in Options and Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, the Committee shall adjust the
number and class of Shares which may be delivered under the Plan, and the
number, class, and price of Shares subject to outstanding Options, in such
manner as the Committee (in its sole discretion) shall determine to be
appropriate to prevent the dilution or diminution of such Options.
Notwithstanding the preceding, the number of Shares subject to any Option always
shall be a whole number.

SECTION 5
STOCK OPTIONS

5.1 Grant of Options. Subject to the terms and provisions of the Plan, each
Eligible Employee shall be granted an Option covering two hundred (200) Shares.
The Committee, in its sole discretion, shall determine the Grant Date for each
such Option, provided that no Options may be granted after November 15, 1997,
unless the Grant Date is required to be postponed due to legal requirements of
countries other than the United States.

5.2 Option Agreement. Each Option shall be evidenced by an Option Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to the exercise of the
Option and such other terms and conditions as the Committee, in its discretion,
shall determine. The Option Agreement shall specify that the Option is intended
to be a Nonqualified Stock Option.

5.3 Exercise Price. The Exercise Price for each Option shall be not less than
one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date.

5.4 Expiration of Options.

> 5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
> occur of the following events:
> 
> > (a) The date for termination of the Option set forth in the written Option
> > Agreement; or
> > 
> > (b) 5:00 p.m. (Pacific time) on November 13, 2004; or
> > 
> > (c) The expiration of fifteen (15) days from the date of the Participant's
> > Termination of Service for a reason other than the Participant's death,
> > Disability or Retirement;
> > 
> > (d) The expiration of six (6) months from the date of the Participant's
> > Termination of Service by reason of Disability; or
> > 
> > (e) The expiration of six (6) months from the date of the Participant's
> > Retirement.
> 
> 5.4.2 Death of Participant. Notwithstanding Section 5.4.1, if a Participant
> dies prior to the expiration of his or her Option, the Committee, in its
> discretion, may provide that his or her Option shall be exercisable for up to
> one (1) year after the date of death.

5.5 Exercisability of Options.

> 5.5.1 General Rule. Options granted under the Plan shall be exercisable at
> such times and be subject to such restrictions and conditions as the Committee
> shall determine in its sole discretion.
> 
> 5.5.2 Accelerated Vesting Rule for Death. Notwithstanding any contrary
> provision of the Plan, in the event of a Participant's Termination of Service
> due to death, his or her Option then outstanding under the Plan shall vest as
> to one hundred percent (100%) of the Shares subject to such Option.

5.6 Payment. Options shall be exercised by the Participant's delivery of a
written notice of exercise to the Secretary of the Company (or its designee),
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

Upon the exercise of any Option, the Exercise Price shall be payable to the
Company in full (in United States dollars) in cash or its equivalent. The
Committee, in its sole discretion, also may permit exercise (a) by tendering
previously acquired Shares (and held for at least 6 months, if acquired pursuant
to an exercise of stock options) having an aggregate Fair Market Value at the
time of exercise equal to the total Exercise Price, or (b) by any other means
which the Committee, in its sole discretion, determines to both provide legal
consideration for the Shares, and to be consistent with the purposes of the
Plan.

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant (or the Participant's designated broker), Share certificates (which
may be in book entry form) representing such Shares.

5.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

SECTION 6
MISCELLANEOUS

6.1 Deferrals. The Committee in its sole discretion, may permit a Participant to
defer receipt of the payment of cash or the delivery of Shares that would
otherwise be due to such Participant under an Award. Any such deferral elections
shall be subject to such rules and procedures as shall be determined by the
Committee in its sole discretion.

6.2 No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant's
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment or service with the Company and its Affiliates is on an at-
will basis only.

6.3 Indemnification. The Committee and each person who is or shall have been a
member of the Board, shall be indemnified and held harmless by the Company
against and from (a) any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by him or her in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action taken or failure to act
under the Plan or any Option Agreement, and (b) from any and all amounts paid by
him or her in settlement thereof, with the Company's approval, or paid by him or
her in satisfaction of any judgment in any such claim, action, suit, or
proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company's Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

6.4 Successors. All obligations of the Company under the Plan, with respect to
Options granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

6.5 Beneficiary Designations. If permitted by the Committee (in its sole
discretion), a Participant under the Plan may name a beneficiary or
beneficiaries to whom any vested but unpaid Option shall be paid in the event of
the Participant's death. Each such designation shall revoke all prior
designations by the Participant and shall be effective only if given in a form
and manner acceptable to the Committee. In the absence of any such designation,
any vested benefits remaining unpaid at the Participant's death shall be paid to
the Participant's estate and, subject to the terms of the Plan and of the
applicable Option Agreement, any unexercised vested Option may be exercised by
the administrator or executor of the Participant's estate.

6.6 Nontransferability of Awards. No Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.5. All rights with respect to an Option granted to a
Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, the Participant may, in a manner
specified by the Committee, transfer a Nonqualified Stock Option to a
Participant's spouse, former spouse or dependent pursuant to a court-approved
domestic relations order which relates to the provision of child support,
alimony payments or marital property rights

6.7 No Rights as Stockholder. No Participant (nor any beneficiary) shall have
any of the rights or privileges of a stockholder of the Company with respect to
any Shares issuable pursuant to an Option, unless and until certificates
representing such Shares shall have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Participant
(or beneficiary).

SECTION 7
AMENDMENT, TERMINATION, AND DURATION

7.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. The amendment, suspension, or termination of the Plan shall not, without
the consent of the Participant, alter or impair any rights or obligations under
any Option theretofore granted to such Participant. No Option may be granted
during any period of suspension or after termination of the Plan.

7.2 Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Board's right to amend or terminate
the Plan), shall remain in effect thereafter.

SECTION 8
TAX WITHHOLDING

8.1 Withholding Requirements. Prior to the delivery of any Shares pursuant to an
Option, the Company shall have the power and the right to deduct or withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant's FICA obligation)
required to be withheld with respect to such Option (or exercise thereof).

8.2 Withholding Arrangements. The Committee, in its sole discretion and pursuant
to such procedures as he or she may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Option by delivering to the Company already-owned Shares
having a Fair Market Value equal to the amount required to be withheld. The
amount of the withholding requirement shall be deemed to include any amount
which the Committee determines, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Option on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered shall be determined as of the date that the taxes are required to
be withheld.

SECTION 9
LEGAL CONSTRUCTION

9.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

9.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

9.3 Requirements of Law. The granting of Options and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges, as may be required.

9.4 Governing Law. The Plan and all Option Agreements shall be construed in
accordance with and governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

9.5 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.